Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         This communication is responsive to applicants Preliminary Amendments of 7/30/2020.  The amendments have been entered.  Claims 1-6 are now pending.

Allowable Subject Matter
3.          The following is an examiner’s statement of reasons for allowance: 
              As to claims 1 and 4, prior art of record does not fairly teach or suggest a method and system of  monitoring an optical transmission network, comprising the steps of:
               receiving individual alarms issued from a plurality of devices constituting of an optical transmission network;
               searching, using information included in each of the individual alarms, a table in which a search operator searching, for necessary information required for treating the individual alarms in a same manner, when specifications of the individual alarms are different from each other, and thereby, extracting the search operator; 
               searching, using the search operator as a key, a rule in which the search operator is associated with the necessary information; and   
               comparing the information included in the individual alarms with the necessary information described in the searched rule, and adding information, that is included in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                Sabet et al. (US Patent Application Publication No: 2011/0058806 A1) is cited to show a method and system for fault monitoring in a communication system (see figs. 2B, 2D, 3B), wherein local and remote alarms are compared to a profile provisioned in a master controller for determining whether to perform a fault recovery (see abstract and paragraphs 0041, 0043, and claim 3). 
               Haugen et al. (US Patent Application Publication No: 2019/0361759 A1) is cited to show a method and system for identifying failed points in a network (see abstract), wherein individual alarms from network elements are received and compared with stored data (see figs. 1, 2, 3) to determine a point of failure (see abstract and claim 1).  
               Maturana et al. (US Patent Application Publication No: 2015/0281453 A1) is cited to show a cloud-based global alarm annunciation system (see abstract and fig. 1), wherein alarms 


5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636